DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8, 9, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corral (WO2012026980) as evidenced by Kang (Composites: Part A, Vol.. 32 (2001), pp. 1553-1560).
As to claim 1, Corral teaches providing a closed mold cavity (Fig. 2) and applying vacuum (17) to cause a flow of resin to propagate through a fiber material (11).  Corral teaches a first flow distribution medium (30) and an additional flow distribution medium (21) below the first flow distribution medium (30).  Corral teaches placing a vacuum foil (18) directly on top of the flow distribution medium (30) and a peel ply (12) between the additional flow distribution medium (21) and the fiber material (11).
Corral is silent to (a) the resin infusing the fiber material resulting in an increase of thickness in the first flow distribution medium that lifts the vacuum foil, and (b) the additional flow distribution material being a different material than the flow distribution material.
Regarding (a), Kang provides evidence (Fig. 1) showing that resin flowing into fiber material in a vacuum bag results in a thickness increase that lifts the vacuum foil.  Since the same structural features and process steps are also present in Corral, the thickness increase is interpreted to be inherent in Corral.  Alternatively, one of ordinary skill in the art would have found it obvious to adjust and optimize the thickness of the Corral first resin distribution medium ([0070]-[0071]) and the process conditions used for infusing resin into the Corral composite, including vacuum level and resin infusion.  In doing so, one of ordinary skill in the art would have arrived at the same increase in thickness of the flow distribution medium proximate the resin flow front as claimed as a matter of routine optimization on the thickness, vacuum level, and resin infusion.
Regarding (b), Corral teaches that the additional flow distribution medium (21) may be formed out of any material or construction capable of modifying the flow rate of resin ([0076]).  Corral teaches that suitable materials include various fiber compositions and structures ([0077]).  One of ordinary skill in the art would have found it obvious to select any material or construction taught by Corral, and that at least some of those additional flow distribution medium (21) would be different from the first flow distribution material (30).
As to claim 3, it is asserted that the Corral first resin distribution medium (30) has a stiffness that enables it to lift the vacuum bag, or that the properties of the resin distribution medium are selected/optimized to control infusion.  As to claim 8, Corral teaches the claimed first distribution medium thickness range ([0071]) at a different pressure than claimed.  However, when subjecting the Corral material to vacuum, some portions of the Corral range would have obviously compressed to the claimed thickness.    As to claim 9, Corral teaches that the fabric provides a high-permeability path for infusion control under vacuum pressure.  While Corral does not specifically teach the claimed load bearing capacity, one of ordinary skill in the art would have recognized the load bearing capacity to be a result effective variable necessary to provide this high-permeability path.  It would have been obvious to optimize the load bearing capacity in the Corral first resin distribution medium (30) to arrive at a resin distribution medium that maintains free paths within the fabric to provide rapid resin distribution.  

Claims 4, 6, 7, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corral (WO2012026980) as evidenced by Kang (Composites: Part A, Vol.. 32 (2001), pp. 1553-1560), and further in view of Lantor Composites (of Record) with Lantor Soric (Lantor Soric XF Product Data Sheet) as evidence only.  Corral (with Kang as evidence) teaches the subject matter of claim 1 above under 35 U.S.C. 103(a).  
As to claims 4, 6, 7 and 11, Corral appears to be silent to a thermoplastic (claim 6) polyester (claim 7) nonwoven (claim 4) which is bonded (claim 11).
However, Lantor Composites teaches a known infusion medium formed from nonwoven polyester (middle of page) which would inherently be thermoplastic.  Lantor Soric provides evidence that the product described in the Lantor Composites reference is a bonded nonwoven (see the hexagonal pattern).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the Lantor Composites reference into Corral because (a) Corral teaches a VARTM/RTM process and Lantor Composites specifically suggests the material be used as a infusion medium (middle of page) in an infusion or RTM process, or alternatively, (b) in view of the fact that Lantor Composites is taught as being a known core material or infusion medium, one would have found it obvious to substitute the Lantor Composites material for the Corral resin distribution medium as an interchangeable material having similar characteristics.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corral (WO2012026980) as evidenced by Kang (Composites: Part A, Vol.. 32 (2001), pp. 1553-1560), and further in view of Seemann (US 4,902,215).  Corral (as evidenced by Kang) teaches the subject matter of claim 1 above under 35 U.S.C. 103(a).  
As to claim 5, Corral is silent to the fiber diameter used in the three-dimensional spacer fabric.  However, Seemann teches that the monofilaments in a similar resin distribution fabric have a diameter ranging from 0.01 inch to about 0.5 inch (254 microns to 12.7 mm), which overlaps the claimed range.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the Seemann filament sizes into Corral (a) because Seemann teaches a known substitutable filament for the unknown filament sizes of Corral in a similar resin flow medium application, or (b) Seemann’s filament sizes provide the known benefit that they would prop the vacuum bag up and maintain a continuous network of connected passages (10:1-10) which would have been equally desirable in the Corral process.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corral (WO2012026980) in view of Kang (Composites: Part A, Vol. 32 (2001), pp. 1553-1560).  Corral (as evidenced by Kang) teaches the subject matter of claim 1 above under 35 U.S.C. 103(a).  
As to claim 12, Corral is silent to the maximizing the vacuum inside the mold cavity when the resin injection is finalized to reduce the thickness of the flow distribution medium.  Kang teaches that an extended evacuation after complete mold filling (equivalent to the claimed "when the resin injection is finalized") can squeeze out excess resin.  Kang further establishes the vacuum level inside a vacuum bag as a result effective variable since the degree of vacuum in the vacuum bag determines the amount of air trapped in the pores of a fiber preform and the resulting defects caused by these pores degrades the mechanical properties of the resulting part (page 1553, left column).  One viewing Corral and Kang together would have found it obvious to optimize the vacuum level in the Corral process after complete mold filling to a high or maximized vacuum level to squeeze out excess resin and remove the greatest amounts of air entrapped in the pores of the fiber preform and arrive at the best mechanical properties of the resulting part.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate these teachings from Kang into Corral in order to produce optimum mechanical properties in the resulting part.

Response to Arguments
Applicant’s arguments on pages 6-8 of the December 9, 2021 response appear to be on the grounds that Corral does not teach the thickness of the flow distribution medium proximate the resin flow front lifts a vacuum foil covering the flow distribution medium ahead of the resin flow front.  Applicant argues that the claimed lifting behavior is not inherent because Corral teaches special flow control structures (20, 21) placed above and below the distribution media (30) which modify the flow rate to create a more uniform flow front with reduced lead-lag between different layers.  Applicant argues that the lifting of the vacuum foil would not occur when this flow control structure (20, 21) is present.
The Examiner has carefully considered this argument, but it is not persuasive.  The lifting of the bag appears to be a separate and unrelated phenomenon to the reduction in lead-lag caused by the flow control structure.  The use of flow control structures does modify how resin flows through the flow distribution medium, but it is unclear why these flow control structures would prevent lifting of the vacuum foil.  On the contrary, it would seem that if the flow control structures change of modify the permeability of the flow distribution medium to slow the flow through the flow distribution medium, then the pressure would increase in the flow distribution medium and cause enhanced lifting in the location of the flow control structures.  The Examiner notes that Kang was provided as evidence showing that resin flow inherently lifts the vacuum bag, and it does not appear that this evidence was particularly disputed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742